COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00174-CR


JOHN EVAN JOHNSON                                                        APPELLANT

                                           V.

THE STATE OF TEXAS                                                              STATE


                                       ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                       ------------

                         MEMORANDUM OPINION1
                                       ------------

      Appellant John Evan Johnson attempts to appeal from his conviction,

pursuant to a plea bargain, for aggravated robbery with a deadly weapon. The

trial court’s certification of his right to appeal states that this “is a plea-bargained

case and the defendant has NO right of appeal,” and “the defendant has waived

the right of appeal.”




      1
       See Tex. R. App. P. 47.4.
      On April 24, 2012, this court notified appellant about the statements on the

trial court’s certification and informed him that unless he or any party desiring to

continue the appeal filed with the court, on or before May 4, 2012, a response

showing grounds for continuing the appeal, the appeal may be dismissed. See

Tex. R. App. P. 25.2(a)(2), (d), 44.3. We have received no response. Therefore,

we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2012




                                         2